The opinion of the court was delivered by
Strong, J.
All the errors assigned to the action of the Court of Quarter Sessions have been abandoned here, except one, and there is no merit in that. Reviewers were appointed at the March Sessions to report to June Sessions. They filed a report before the March Sessions terminated, but it could not be made to the court until the sessions next following. On the 15th of May, during the continuance of the court, at which the reviewers were appointed, the court rescinded their appointment, for good reasons, and appointed others. This was entirely proper and regular. So was it to set aside the report which they had filed, for they were not authorized to make a report until the next succeeding sessions. Having set aside the reviewers, and their untimely report, the appointment of other reviewers on the petition for a review was in strict accordance jvith the Act of Assembly.
The proceedings in this case, therefore, could not be reversed, even if Gordon, who sued out the certiorari, were at liberty to avail himself of exceptions, which he did not make in the court below. Whether he could or could not, we need not now decide.
The order of the Court of Quarter Sessions is afiirmed.